Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 7, 10, and 11 are rejected under 35 U.S.C. 102a2 as being anticipated by U.S. Publication No. 2017/0119997 to Burkholz et al. (Burkholz).
Regarding claim 1, Burkholz teaches a tube (18) branched to first and second passages from a branch portion, the first and second passages including a first branch tube (at 48) and a second branch tube  (at 56), respectively, that are provided on an end side of the tube a first protruding plate (70; see examiner figure 1) provided so as to protrude from an outer circumference portion of the tube (0051, 0052), the first protruding plate including a first end edge (see ex. fig. 1) extending in a direction orthogonal (see ex. fig. 1) to a first longitudinal axis line of the first branch tube, the first end edge being a portion of an outer periphery of the first protruding plate (see examiner fig. 1); and a second protruding plate (68) provided so as to face the first protruding plate across the tube and protrude in a diameter direction of the tube (0051, 0052), the second protruding plate including, a second end edge (see ex. fig. 1) extending so as to be orthogonal to  a second longitudinal axis line of the second branch tube (see ex. Fig. 1).  

    PNG
    media_image1.png
    544
    820
    media_image1.png
    Greyscale

Regarding claim 7, Burkholz teaches wherein the first end edge is arranged on both sides across the first longitudinal axis line of the first branch tube (see fig 4; 0052).
Regarding claim 10, Burkholz teaches the second edge is an outer periphery of the second protruding plate (see ex. fig. 1).
Regarding claim 11, Burkholz teaches a tube (18) comprising: a proximal end conduit having an inlet (90; 0041), and a first branch tube (at 48) and a second branch tube (at 56) that are branched as two passages from a branch portion formed on a first end side of the proximal end conduit (0040, 0050), the inlet of the proximal end conduit being formed on a second end side of the proximal end conduit (see fig. 1), each of the first branch tube and the second branch tube having an outlet (at 54 and at 56) on an end side; a first protruding plate (70; 0051, 0052) including a first end edge (see ex. fig. 1) extending in a direction orthogonal to a first longitudinal axis line of the first branch tube (see ex. fig. 1), the first end edge protruding from an outer periphery portion of the tube (see ex. fig. 1); and -4-a second protruding plate (68, 0051, 0052) provided so as to face the first protruding plate across the tube (see ex. fig. 1), the second protruding plate protruding in a diameter direction of the tube and including a second end edge extending so as to be orthogonal to second longitudinal axis line of the second branch tube (see ex. fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burkholz in view of U.S. Publication No. 2016/0339226 to Sealfon (Sealfon).
Regarding claim 4, Burkholz teaches the claim limitations of claim 1, but fails to teach the use of a luer lock. 
Sealfon teaches a luer lock arranged at another end of the tube (0012, 0028, 0029).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the luer lock of Sealfon with the device of Burkholz in order to allow the user to attach and detach different instruments and devices to the tube during use.  
Allowable Subject Matter
Claims 2-3, 5, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed. The reasons for allowance of claim 9 can be found in the non-final office action dated December 23, 2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783